180 S.W.3d 512 (2005)
Richard B. HAGAN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64973.
Missouri Court of Appeals, Western District.
December 27, 2005.
Mark A. Grothoff, Columbia, MO, for appellant.
Shaun J. Mackelprang, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before RONALD R. HOLLIGER, Presiding Judge, ROBERT G. ULRICH, Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM.
Richard Hagan appeals from the denial of his Rule 29.15 motion for post-conviction relief. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).